Exhibit BLACK & DECKER HOLDINGS, LLC THE BLACK & DECKER CORPORATION AND THE BANK OF NEW YORK MELLON as Trustee FIRST SUPPLEMENTAL INDENTURE to the INDENTURE dated as of June 26, 1998 Dated as of March 12, 2010 THIS FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of March 12, 2010, is among BLACK & DECKER HOLDINGS, LLC (formerly known as Black & Decker Holdings Inc.), THE BLACK & DECKER CORPORATION, a Maryland corporation (the “Existing Guarantor”), STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a Connecticut corporation (the “Additional Guarantor”), and THE BANK OF NEW YORK MELLON (as successor-in-interest to The First National Bank of Chicago), as trustee (the “Trustee”). Witnesseth: WHEREAS, the Company and the Existing Guarantor have executed and delivered to the Trustee an Indenture, dated as of June 26, 1998, by and among the Company, the Existing Guarantor and the Trustee (the “Indenture”), providing for the issuance from time to time of one or more series of Notes; WHEREAS, the Trustee has heretofore authenticated, and the Company has heretofore issued $150,000,000 aggregate principal amount of 7.05% Notes due 2028 under the Indenture, fully and unconditionally guaranteed by the Existing Guarantor (the “Outstanding Notes”); WHEREAS, on the date hereof, a wholly-owned subsidiary of the Additional Guarantor will merge with and into the Existing Guarantor with the Existing Guarantor as the survivor pursuant to that certain Agreement and Plan of Merger, dated as of November 2, 2009, among the Existing Guarantor, the Additional Guarantor and Blue Jay Acquisition Corp., the Existing Guarantor will become a wholly-owned subsidiary of the Additional Guarantor and the Additional Guarantor will provide a full and unconditional guarantee (the “Guarantee”) of the obligations of the Company under the Outstanding Notes; WHEREAS, pursuant to Section 9.1(x) of the Indenture, the Trustee, the Existing Guarantor and the Company are authorized to enter into a supplemental indenture, without prior notice to or consent of any Holders of the Outstanding Notes, to provide additional benefits to Holders of Notes; WHEREAS, this Supplemental Indenture has been duly authorized by all necessary corporate action on the part of the Company, the Existing Guarantor and the Additional Guarantor; and NOW, THEREFORE, in consideration of the covenants and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: The amendment set forth below shall become effective upon the execution and delivery of this Supplemental Indenture by the Company, the Existing Guarantor, the Additional Guarantor and the Trustee. ARTICLE 1 GUARANTEE Section 1.1.Amendments to Indenture. The following definition shall amend and replace the definition of "Guarantor" in the Indenture, and shall hereinafter be deemed a part of the Indenture and applicable to the Outstanding Notes.“Guarantor” shall mean Stanley Black & Decker, Inc., a Connecticut Corporation, and The Black & Decker Corporation, a Maryland Corporation, as joint and several obligors under the Guarantee referred to herein, in each case until one or more successor corporations shall have become such pursuant to the applicable provisions of this Indenture, and thereafter means such successors. ARTICLE 2 MISCELLANEOUS Section 2.1.Effect of Guarantee; Guarantor to be Bound by Indenture; Release of Guarantee by Additional Guarantor. (a) The Additional Guarantor hereby irrevocably fully and unconditionally Guarantees, jointly and severally with the Existing Guarantor, to each Holder of Outstanding Notes and to the Trustee and its successors and assigns, irrespective of the validity and enforceability of the Indenture, any Outstanding Notes or the obligations of the Company under the Indenture or any Outstanding Notes, the obligations of the Company with respect to payment and performance of each Outstanding Note and the other obligations of the Company under the Indenture with respect to the Outstanding Notes on the terms, and subject to the conditions, contained in Article 10 of the Indenture and agrees to be bound by all other terms of the Indenture. (b) Provided that no notice that a Default or Event of Default has occurred and is continuing has been delivered to the Holders, the Guarantee by the Additional Guarantor shall be automatically and unconditionally released and discharged, and no further action by the Additional Guarantor, the Existing Guarantor, the Company or the Trustee is required for the release of the Guarantee by the Additional
